     Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 1 of 13

                                                            Public Redacted Copy




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


   JOHN DOE I, et al.,

                      Plaintiffs,

                 v.                            Case No. 01-cv-01357-RCL

   EXXON MOBIL CORPORATION, et al.,

                      Defendants.


          DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
      REQUESTING RELIEF REGARDING EMOI AND EMC RULE 30(b)(6)
                          DEPOSITIONS

Patrick J. Conlon (Bar No. 414621)   Theodore V. Wells, Jr. (Bar No. 468934)
patrick.j.conlon@exxonmobil.com      twells@paulweiss.com
EXXON MOBIL CORPORATION              Jaren E. Janghorbani (admitted pro hac vice)
22777 Springwoods Village Parkway    jjanghorbani@paulweiss.com
N1.4B.388                            PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
Spring, TX 77389                     1285 Avenue of the Americas
Telephone: (832) 624-6336            New York, NY 10019-6064
                                     Telephone: (212) 373-3000

                                     Alex Young K. Oh (Bar No. 499955)
                                     aoh@paulweiss.com
                                     Justin Anderson (Bar No. 1030572)
                                     janderson@paulweiss.com
                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     2001 K Street, N.W.
                                     Washington, DC 20006-1047
                                     Telephone: (202) 223-7300
    Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 2 of 13


                                                                    Public Redacted Copy
               Plaintiffs submitted nearly 300 pages of briefing and appendices to this

Court, purportedly in support of a motion to accelerate a deposition by fifteen days within

the discovery period. No motion should have been filed at all, much less one presenting

volumes of extraneous material meant to unfairly prejudice Exxon and its counsel. 1

Exxon respectfully requests that the Court deny Plaintiffs’ motion.

               Consistent with this Court’s orders and the applicable rules, Exxon offered

five options during the week of February 15 for Plaintiffs to depose Exxon’s Rule

30(b)(6) witness. Without identifying any conflict or other impediment to proceeding on

those dates, Plaintiffs requested instead that the deposition take place on or before

January 31. In response, Exxon’s counsel explained that the sixty broad topics noticed by

Plaintiffs require substantial preparation, in addition to the need to accommodate the

year-end holidays, time-zone differences, and other logistical hurdles. 2 Plaintiffs do not

question that the February dates Exxon proposed are within the fact discovery period, that

Plaintiffs’ counsel are available on those dates, or that the noticed topics—covering

decades-old events—require substantial preparation.

               In fact, Plaintiffs say very little about why the deposition must proceed on

their timetable, devoting only a few pages to the dispute that is purportedly the subject of

their Motion. The majority of their submission seeks to present a deeply inaccurate

account of the merits of Plaintiffs’ case through carefully selected excerpts and

misleading characterizations of deposition testimony to date. No doubt this is by design


1
    Defendants Exxon Mobil Corporation (“EMC”) and ExxonMobil Oil Indonesia, Inc.
    (“EMOI”) are collectively referred to as “Exxon,” herein.
2
    See Ex. 1. “Ex. __” refers to exhibits to the Declaration of Justin Anderson, dated
    December 4, 2020.



                                              1
     Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 3 of 13


                                                                    Public Redacted Copy
to get ahead of Exxon’s summary judgment motion, which will show that Plaintiffs lack

any proof to support their contention that the unnamed Indonesian soldiers who injured

them—during a violent Indonesian civil war—were controlled or hired by Exxon. Exxon

submits that the Court should disregard the irrelevant and inaccurate portrayal of the

record that Plaintiffs have included in their Motion. Exxon responds briefly below only

to avoid any possibility that the grossly misleading depiction of the record takes hold.

I.              Plaintiffs Lack Any Basis for Burdening This Court with a
                Manufactured Scheduling Dispute



                                                    see Dkt. 621 at 10; Dkt. 719 at 8



                                                                  Consistent with this

directive, Exxon has not moved for a protective order against the broad Rule 30(b)(6)

topics noticed by Plaintiffs, choosing instead to designate and prepare a witness for each

topic. Likewise, Exxon has not sought any relief from the Court when Plaintiffs have

unilaterally selected and withdrawn dates for their own depositions and those of their

witnesses, sometimes with mere hours’ notice. 3

                Plaintiffs apparently do not feel similarly constrained by the Court’s

directive. But their desire to accelerate a deposition by two or three weeks—presumably

to impose maximum inconvenience on Exxon over the holiday period—does not provide

a valid basis for seeking the Court’s intervention: “Discovery problems are the



3
     See, e.g., Ex. 2; Ex. 3; Ex. 4; Ex. 5. Exxon of course does not refer here to the
     rescheduling that was necessitated by the illness and passing of Jane Doe VI’s son,
     which Exxon accommodated without issue. See Exs. 5, 6, 7.



                                              2
    Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 4 of 13


                                                                      Public Redacted Copy
quintessence of disputes that lawyers should be able to work out without resort to judicial

intervention.” Jacobs v. George Washington Univ., No. CIV.A. 87-1762, 1988 WL

53419, at *1 (D.D.C. May 13, 1988); see also Scruggs v. Getinge USA, Inc., 258 F.R.D.

177, 180 (D.D.C. 2009) (“[I]t is the Court’s hope—indeed, its expectation—that the

parties will resolve any remaining discovery disputes through negotiation and

compromise.”); U.S. ex rel. Pogue v. Diabetes Treatment Centers of Am., Inc., 235

F.R.D. 521, 529 (D.D.C. 2006) (“It is a waste of this Court’s time and resources to

adjudicate a dispute that could have been resolved by the parties themselves.”).

               Plaintiffs’ assertion that Exxon “refused” to negotiate over the dates, Mot.

at 5, is false. Exxon has made every effort to avoid burdening this Court with further

motion practice over the Rule 30(b)(6) notices by offering to make its witness available

on any of five different dates. 4 Exxon exchanged multiple letters and participated in two

meets and confers with Plaintiffs in an effort to reach agreement on these depositions.

Moreover, Exxon clearly explained why it needed the additional time after January 31 to

prepare for the deposition: the breadth of the sixty topics in Plaintiffs’ notice, the

intervening holiday schedules, and the witness’s other responsibilities. In short, there

was nothing out of the ordinary—and certainly not warranting an invective-laden motion

with nearly 300 pages of materials—about Exxon’s request to have fifteen additional

days to prepare in these circumstances. See Ex. 1.



4
    Instead of burdening the Court with a detailed point-by-point response to Plaintiffs’
    depiction of the parties’ meet-and-confer process, Exxon will let its correspondence
    and formal responses and objections to the Rule 30(b)(6) notices speak for themselves
    in demonstrating Exxon’s good faith effort to meet and confer. Ex. 1; Ex. 8; Ex. 9;
    Ex. 10; Ex. 11.




                                               3
    Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 5 of 13


                                                                     Public Redacted Copy
               Plaintiffs do not seriously dispute that the sixty topics in Plaintiffs’ revised

Rule 30(b)(6) notices require substantial preparation for Exxon.5 The relevant events

occurred nearly two decades ago and most of the employees who could provide

information on the topics no longer work for Exxon, with some of them now refusing to

participate in the case. 6 These sixty topics are exceedingly broad: they are limited only

by date range (which was initially broader than the parties had previously agreed to) and

the bar on Indonesian discovery. See Ex. 13 at 2–3; Ex. 14 at 2. These topics include, for

example, EMC’s “policies and practices regarding the use of host government security,

including any consideration or use of alternative security providers and the costs thereof,”

Ex. 13 at 5, and EMOI’s “policies and practices regarding security for the Arun Project”

on twelve separate topics, including, by way of example,

       •       “The use of, or request for, host government security, including any

               consideration of alternative security providers and the costs thereof;”


5
    Plaintiffs do suggest that Exxon does not need time to prepare until February because
    Exxon had been prepared to put up its Rule 30(b)(6) witness before the prior October
    2020 discovery cut-off. Mot. at 10–11. Plaintiffs ignore the fact that such schedule
    was before this Court granted Plaintiffs’ motion for reconsideration on the scope of
    the Rule 30(b)(6) deposition. Dkt. 730. Before the Court granted Plaintiffs’
    reconsideration motion, the universe of documents that could be used by Plaintiffs
    during the deposition had been limited to only those produced after September 18,
    2007, Dkt. 720, which would have drastically reduced the burden on Exxon to
    prepare for the depositions.
6
    Plaintiffs rehash their recurring complaint that Exxon removed certain former-
    employee witnesses, Tommy Chong and Maman Budiman, from its witness
    disclosures. Mot. at 10; Dkt. 705-2. It is hardly surprising in a case that has been
    pending for nearly twenty years that witnesses’ memories fade and circumstances
    change. Indeed, Plaintiffs themselves have amended their witness lists as recently as
    October. Ex. 12. In any event, Defendants informed Plaintiffs months ago that
    neither Messrs. Chong nor Budiman, who are former employees, wishes to participate
    in the matter further, and provided their current contact information so that Plaintiffs
    can contact them if they so wish. Dkt. 707-1.



                                              4
   Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 6 of 13


                                                                   Public Redacted Copy
       •       “Any oversight, monitoring, management, supervision of, or conduct

               standards or best practices for security personnel, including your policies

               and practices relating to the prevention of physical abuses and human

               rights abuses; disciplinary practices and procedures; and reporting

               regarding security personnel conduct and activities, as well as the

               identities of the EMOI staff responsible for such oversight, monitoring,

               management or supervision;” and

       •       “Any goods, supplies, or equipment requested or provided, including any

               limitations on the use of such goods, supplies or equipment, as well as any

               goods, supplies or equipment sourced or procured by You in response to

               requests,




                                 ” Ex. 14 at 3–5.

               Plaintiffs’ revised topics, and the parties’ meet and confer over them, were

not finalized until early November, after which Exxon began to collect the information

known by each corporation and compile it for the purpose of preparing a witness. The

corporate representative who will provide testimony is a senior executive with extensive

experience in Indonesia who has both a demanding work schedule and a family with

whom he wishes to spend time during the year-end holiday period, thereby further

limiting the time available to prepare the witness. And of course, preparing the witness

will be complicated and slowed by the restrictions related to the ongoing global pandemic

and time-zone differences.




                                             5
    Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 7 of 13


                                                                    Public Redacted Copy
               Exxon has explained to Plaintiffs all of its reasons for requiring the

additional two or three weeks after Plaintiffs’ preferred date—but within the discovery

period. 7 And Plaintiffs themselves have demanded that Exxon’s witness should be

thoroughly prepared on each topic. See Ex. 16 at 4. Yet, Plaintiffs simply refused to

accept Exxon’s proffered dates, and insisted that the deposition must proceed on their

schedule without providing any legitimate reason.

               Plaintiffs cannot explain how holding the deposition a mere two or three

weeks after Plaintiffs’ preferred date would cause them prejudice. Instead, they simply

argue that opaque “problems” and delays may ensue. Mot. at 1. But speculative

reference to possible “problems” falls well short of Plaintiffs’ burden. Lurensky v.

Wellinghoff, 258 F.R.D. 27, 30 (D.D.C. 2009) (stating that to establish good cause, the

movant must “include[e] specific, articulable facts and not merely speculative or

conclusory statements”); see also Stanissis v. Dyncorp Int’l LLC, No. 3:14-CV-2736-D,

2015 WL 5603722, at *2 (N.D. Tex. Sept. 23, 2015) (upholding magistrate’s application

of “good cause” standard to question of where and when depositions should be taken).

               Plaintiffs’ vague references to the possibility of the need for “follow-up”

after the depositions are purely hypothetical and unpersuasive. Plaintiffs have been in

possession of the vast majority of Exxon’s documents for well over a decade, and have

previously deposed both corporate entities and numerous fact witnesses, taking more than

fifty hours of testimony. And, despite their apparent hindsight regret over not having


7
    Ex. 1. Exxon has also been transparent about its intention to designate one witness
    for both the EMC and EMOI depositions, see id., which will substantially streamline
    the deposition process given the significant overlap in topics noticed for EMC and
    EMOI. Plaintiffs have posited that a deposition of EMC may not even be necessary.
    See Dkt 735–2 at 10; Ex. 15 at 4.



                                             6
    Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 8 of 13


                                                                      Public Redacted Copy
asked better questions in the first round of Rule 30(b)(6) depositions in 2007, Plaintiffs’

conduct speaks volumes: Plaintiffs never moved—in 2007 or ever—to compel answers

to any questions from the 2007 depositions. In short, the likelihood of any significant

“follow-up” being necessary from these final depositions is quite low. And if a valid

basis does arise after the depositions, then Plaintiffs may seek relief from the Court based

on the new information at that time. See, e.g., Flowers-Carter v. Braun Corp., No. CV-

18-03836-PHX-DWL, 2020 WL 4462174, at *3 (D. Ariz. June 25, 2020) (finding a

“textbook example of good cause to extend a discovery deadline” where the party

promptly sought an extension from the court upon learning previously undisclosed

information). 8

                  Finally, Plaintiffs’ complaints about Exxon’s refusal to identify the Rule

30(b)(6) designee in advance of the deposition, Mot. at 4 n.4, lack merit. There is no

legal obligation on Exxon to disclose the identity of its corporate designee in advance of

the depositions. In fact, the Advisory Committee on Rules of Civil Procedure recently

rejected an amendment that would require this disclosure. See Memorandum from the

Honorable David G. Campbell, Committee on Rules of Practice and Procedure of the

Judicial Conference of the United States, to Scott S. Harris, Clerk, Supreme Court of the




8
    Plaintiffs’ complaint about the proposed start time for the Rule 30(b)(6) depositions,
    Mot. at 1; Ex. 17 at 3, is without basis. All depositions of Plaintiffs and their third-
    party witnesses have begun between 7:00 p.m. and 10:00 p.m. Eastern, per the
    deposition protocol. This start time was demanded by Plaintiffs purely for their
    convenience and that of their witnesses who reside in Indonesia. Exxon’s corporate
    designee for both EMOI and EMC—a senior executive who resides in Singapore—is
    similarly entitled to a start time convenient to his time zone. See Ex. 11. Plaintiffs
    offer no reason why the Rule 30(b)(6) witness should be treated differently than
    Plaintiffs and their witnesses.



                                               7
    Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 9 of 13


                                                                     Public Redacted Copy
United States 63 (Oct. 23, 2019); see also Proposed Amendment, Tab 23 – Comment of

Ford Motor Company dated Jan. 7, 2019.

               More importantly, Plaintiffs’ demands that Exxon must go above and

beyond what it is legally obligated to do ring particularly hollow in light of their

obstructive conduct throughout the deposition phase of discovery. For example,

Plaintiffs still refuse to provide—without justification—deposition dates for many of

their witnesses. After obtaining their requested extension of discovery from the Court on

September 24, Dkt. 750, Plaintiffs have ignored their proposed schedule and to date have

taken only five of the twenty-five “third-party” depositions that served as the basis for

that motion. 9 Plaintiffs have not explained why these witnesses are no longer available




9
    Compare Dkt. 742-2 at Ex. V (proposed schedule for Plaintiffs’ third-party witnesses
    through January) with Ex. 18.

    In addition to the unexplained refusal to set dates for the vast majority of their
    witnesses, Plaintiffs’ counsel notified Exxon shortly before depositions of third-party
    witnesses began that they “now” represent several of them, including all the “third-
    party” witnesses deposed to date. See Exs. 18, 19. By placing such “third-party”
    witnesses under a cloak of privilege, Plaintiffs have prevented Exxon from
    conducting a thorough cross-examination of what witnesses actually saw or
    understood, and into whether there has been any improper witness collusion or
    coaching. This is precisely why the practice of one lawyer representing both party
    and so-called “neutral third-party” witnesses is generally disfavored. See, e.g., Mid-
    State Aftermarket Body Parts, Inc. v. MQVP, Inc., No. 4:03CV00733JLH, 2009 WL
    1211440, at *5 (E.D. Ark. May 4, 2009) (“No matter how pure a lawyer’s motives
    might be, whenever a lawyer for a party solicits a nonparty witness to be his client,
    the appearance will be given, whether justified or not, that the lawyer is trying to
    influence the witness’s testimony.”). Plaintiffs’ counsel has cut off questioning about
    how the attorney-client relationship formed by asserting attorney-client privilege.
    See, e.g., Ex. 20 at 19:6–34:9, 37:10–40:14.




                                              8
     Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 10 of 13


                                                                      Public Redacted Copy
on the dates proposed to the Court, and only assert vague generalities about the threat of

the pandemic and unspecified witness conflicts. 10

 II.            The Materials Cited in Plaintiffs’ Motion that are Extraneous to the
                Relief Sought Should Be Discarded

                The lack of a legitimate basis for Plaintiffs’ Motion about a fifteen-day

difference in scheduling underscores that the real purpose of their Motion is to unfairly

prejudice Exxon with carefully selected accounts of deposition testimony that create a

highly misleading impression about the merits of their case and conduct of counsel. “As

case after case has held, counsel in a discovery dispute are not to use the briefing as

vehicles to snipe at the other side.” Park Ridge Sports, Inc. v. Park Ridge Travel

Falcons, No. 20 C 2244, 2020 WL 6896090, at *4 (N.D. Ill. Nov. 24, 2020). Yet, a full

half of Plaintiffs’ Motion is dedicated to reciting information that is irrelevant to the

scheduling question before the Court. See Mot. at 5–10. The Court should strike and

disregard this extraneous material. Park Ridge Sports, Inc., 2020 WL 6896090, at *4

(citing Fed. R. Civ. P. 12(f)) (“[G]iven what the parties have filed on a simple discovery

dispute . . ., any future briefs in which materials extraneous to the issue at hand are

appended will be stricken. . . . A court is not obliged to sift through mountains of




10
     Plaintiffs’ counsel have engaged in other “deposition-by-ambush” tactics. On several
     occasions, counsel waited until the very day of a deposition to produce documents
     relevant to the witness’s testimony, including documents purportedly suggesting that
     the witness had worked for Exxon or its contractors in Aceh, the witness’s
     identification documents, and photographs allegedly depicting relevant locations. See
     Ex. 21; Ex. 22; Ex. 23.



                                              9
   Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 11 of 13


                                                                    Public Redacted Copy
extraneous or irrelevant material in the hope of discovering something that might be

pertinent to the motion at hand.”).

               Moreover, Plaintiffs’ ploy ultimately fails. As Exxon will demonstrate at

summary judgment—the appropriate time to make arguments based on all of the facts

uncovered during discovery—Plaintiffs lack any factual support for their claims. The

out-of-context excerpts Plaintiffs include in their Motion are designed to deflect attention

from the glaring holes in Plaintiffs’ case. The testimony of Plaintiffs and their “third-

party” witnesses confirm that Exxon, like so many others in Aceh, was caught in the

midst of an escalating Indonesian civil war. Plaintiffs’ witnesses testified



           Ex. 24 at 48:25–49:13; Ex. 25 at 71:25–72:8, 72:25–73:7.



                    See Ex. 25 at 72:9–20, 73:8–12.




                                See, e.g., Ex. 24 at 77:9–79:14; Ex. 25 at 74:4–75:14; Ex.

26 at 73:8–74:6.

               Plaintiffs attempt to distract from this failure in evidence by focusing the

Court’s attention on a mischaracterization of Mr. Duffin’s deposition.



                                                             Mot. at 6–8.




                                             10
   Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 12 of 13


                                                                   Public Redacted Copy
                                                        See, e.g., Ex. 27 at 202:22–24,

209:21–22; Ex. 28 at 170:12–15; Ex. 29 at 102:13–25; Ex. 30 at 211:15–21. Exxon will

demonstrate Plaintiffs’ utter failure of proof—and the failure to investigate the claims—

at the appropriate time.

                                      CONCLUSION

               Perhaps recognizing that Exxon will soon demonstrate to this Court the

shameful lack of evidence supporting Plaintiffs’ grave allegations—which have

baselessly tarnished Exxon’s reputation for nearly two decades—Plaintiffs have chosen

to go on the offensive, in a transparent attempt to unfairly prejudice Exxon with a

distorted version of events. Exxon respectfully requests that the Court deny Plaintiffs’

pretextual request to intervene in a minor scheduling dispute, discard the extraneous

materials in the motion, and order that Plaintiffs depose Exxon’s corporate witness on

any of the dates proposed by Exxon.




                                            11
  Case 1:01-cv-01357-RCL Document 764 Filed 12/04/20 Page 13 of 13


                                                         Public Redacted Copy

Washington, D.C.               Respectfully submitted,
December 4, 2020

                                        /s/ Alex Young K. Oh
                               Theodore V. Wells, Jr. (Bar No. 468934)
                               twells@paulweiss.com
                               Jaren E. Janghorbani (admitted pro hac vice)
                               jjanghorbani@paulweiss.com
                               PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                               1285 Avenue of the Americas
                               New York, NY 10019-6064
                               Telephone: (212) 373-3000

                               Alex Young K. Oh (Bar No. 499955)
                               aoh@paulweiss.com
                               Justin Anderson (Bar No. 1030572)
                               janderson@paulweiss.com
                               PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                               2001 K Street, N.W.
                               Washington, DC 20006-1047
                               Telephone: (202) 223-7300

                               Patrick J. Conlon (Bar No. 414621)
                               patrick.j.conlon@exxonmobil.com
                               EXXON MOBIL CORPORATION
                               22777 Springwoods Village Parkway
                               N1.4B.388
                               Spring, TX 77389
                               Telephone: (832) 624-6336


                               Attorneys for Defendants Exxon Mobil Corporation and
                               ExxonMobil Oil Indonesia Inc.




                                 12
